 CARPENTERS, LOCAL 743United Brotherhood of Carpenters & Joiners ofAmerica, Local Union No. 743 and Armstrong& Smith Construction and United Constructionand Curt Williams Construction, Inc.Orange County District Council of Carpenters,AFL-CIO and Myers & Sons, Inc. Cases 31-CB-3346, 31-CB-3347, 31-CB-3348, and 31-CB-3390April 29, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn February 27, 1981, Administrative LawJudge Gordon J. Myatt issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel and the Charging Parties Armstrong &Smith Construction, United Construction, and CurtWilliams Construction, Inc., filed exceptions andsupporting briefs, and Respondents filed a brief inopposition to the exceptions of the General Coun-sel and the Charging Parties.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.This consolidated proceeding involves differentcharging party employers. Certain of the facts arecommon to all, and the relevant facts are set outbelow.1. Charging Parties Armstrong & Smith Con-struction, United Construction, and Curt WilliamsConstruction, Inc.,2were signatories to similarshort-form collective-bargaining agreements withRespondent United Brotherhood of Carpenters &Joiners of America, Local Union No. 743.3Thesedocuments were entitled "MemorandumAgreement[s]" and were dated July 1, 1977, andApril 7 and 25, 1975, respectively. These memoran-dum agreements bound the parties to all those pro-Party in Interest Southern California Conference of Carpenters alsofiled a letter joining in Respondents' brief.Respondents filed a motion to consolidate the instant case with Cases21-CA-17952 and 21-CB-6939. We find that consolidation would not ef-fectuate the purposes of the Act. Thus, we note that separate hearingshave already been conducted in this proceeding and the one in Cases 21-CA-17952 and 21-CB-6939, and that the proceeding in Cases 21-CA-17952 and 21-CB-6939 is not presently pending before the Board. Ac-cordingly, we deny the motion to consolidate.I Referred to herein as Armstrong, United, and Curt Williams, respec-tively, or as the Employers.Referred to herein as Local Union No. 743.visions of the successive Master Labor Agreementsnegotiated between the Southern California Gener-al Contractors and the United Brotherhood of Car-penters and Joiners of America, AFL-CIO, exceptthose provisions specifically excluded in the memo-randum agreements. These memorandum agree-ments were apparently executed during the term ofthe 1974-77 Master Labor Agreement, which wassucceeded by the 1977-80 Master Labor Agree-ment in effect at the time of the hearing herein.Among the terms contained in the memorandumagreements was the following paragaph 8:This Memorandum Agreement shall remainin full force and effect until June 15, 1977, andshall continue from year to year thereafterunless either party shall give written notice tothe other of a desire to change or cancel it atleast sixty (60) days prior to June 15, 1977 orJune 15, of any succeeding year. All noticesgiven to the signatory parties to the MasterLabor Agreement by the Unions shall consti-tute sufficient notice to the Contractor for thepurpose of this paragraph. The Contractor andthe Unions shall be bound by any renewals orextensions of the Master Labor Agreement andthe Trust Agreement, or any new agreementsunless an appropriate written notice is given tothe other party at least sixty (60) days prior toJune 15, 1977, or any subsequent year of theirintent not to be bound by any new, renewedor extended Agreement. [Emphasis supplied.]On March 20, 1979,4Local Union No. 743 wasnotified that United and Armstrong desired to ter-minate their agreements and to bargain for newagreements. On April 9, Local Union No. 743 wassimilarly notified that Curt Williams desired to ter-minate its agreement and to bargain for a newagreement. Local Union No. 743 acknowledged re-ceipt of these notices of intent to terminate and re-quested that all further communications be directedto its bargaining agent, Southern California Confer-ence of Carpenters, herein the Conference.On May 4, the Employers forwarded letters toLocal Union No. 743 and the Conference propos-ing to set aside the week of May 21 through 25 forthe purpose of collective bargaining for new agree-ments. Thereafter, on May 21, the Employers noti-fied the Conference that no response had been re-ceived to their earlier communication concerningthe request for collective bargaining. The Employ-ers further indicated that, in the absence of a re-sponse from the Unions within 7 days, the Employ-ers would "make such unilateral modifications inwages, hours, and working conditions as shall be' All dates are in 1979 unless noted otherwise.261 NLRB No. 28425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed to between the employees and the [Employ-ers]."Local Union No. 743 refused and continues torefuse to bargain collectively with the Employersabout a new contract on the ground that the Em-ployers' notices were untimely since they weregiven in a year prior to the expiration year of theeffective Master Labor Agreement. The Union thuscontends that the agreements with the Employersremained in full force and effect until June 15,1980.2. On March 8, 1973, Charging Party Myers &Sons, Inc.,sentered into a memorandum agreementwith various unions, including Respondent OrangeCounty District Council of Carpenters, AFL-CIO,6which contained termination provisions iden-tical to those in the agreements signed by Arm-strong, United, and Curt Williams, as set forthabove, except that Myers' memorandum agreementreferred to the year 1973 rather than 1977.During a strike in the industry in 1974, Myersentered into an interim agreement with variousunions in order to continue operating while thestrike was in progress. By the terms of that agree-ment, the parties agreed to comply with all of theterms of the Master Labor Agreement executed be-tween the Southern California General Contractorsand the United Brotherhood of Carpenters andJoiners of America, AFL-CIO, except as expresslymodified by the interim agreement. Section 8 of theinterim agreement further provided that in theevent that a new Master Labor Agreement wereexecuted between the Southern California GeneralContractors and the United Brotherhood of Car-penters and Joiners of America, AFL-CIO, thatagreement would automatically supersede and re-place the interim agreement.7Thereafter, the newMaster Labor Agreement, effective 1974-77, wasexecuted and this agreement was succeeded by the1977-80 Master Labor Agreement.On March 27, Myers notified, inter alia, the Dis-trict Council of its intent to terminate all existingagreements with it. On April 23, the District Coun-cil replied that the notice of intent to terminate wasineffective since it did not comply with the noticeprovisions of the effective agreement between theparties. Thereafter, the District Council declinedMyers' specific request to enter into negotiationsfor a new agreement.'Referred to herein as Myers.' Referred to herein as the District Council.'In pertinent part, sec. 8 of the interim agreement stated, "In the eventthe Unions and the [employer associations] ...execute a Master LaborAgreement ...then this Memorandum Agreement shall be automatical-ly superseded and replaced by such Master Labor Agreement."The Administrative Law Judge's ConclusionsThe Administrative Law Judge framed the issueinvolving Armstrong, United, and Curt Williams aswhether the language contained in paragraph 8 oftheir memorandum agreements permitted the par-ties to the agreements to give notice of intent toterminate on an annual basis or whether the agree-ments could be terminated, with timely notice, onlyin the year in which the underlying Master LaborAgreement expired. Interpreting the memorandumagreements, the Administrative Law Judge rejectedthe General Counsel's argument that, inter alia, theEmployers' notices were timely because the lan-guage of paragraph 8 of the memorandum agree-ments expressly confers upon the Employers anannual option to terminate those agreements uponappropriate notice. In the Administrative LawJudge's opinion, paragraph 8 of the memorandumagreements, while inartfully drafted, was not in-tended to provide the parties with an annual optionto terminate the memorandum agreements duringthe contract term of a current Master LaborAgreement. Rather, the Administrative Law Judge,interpreting the termination provisions of thememorandum agreement along with the termina-tion provisions of the underlying Master LaborAgreement, determined that paragraph 8 permitsthe parties to terminate the memorandum agree-ments only by giving appropriate notice at least 60days prior to the expiration date of the MasterLabor Agreement. The Administrative Law Judgetherefore found that the notices of terminationgiven by Armstrong, United, and Curt Williamswere not timely since they were given in a yearprior to the expiration year of the underlying andcontrolling Master Labor Agreement. Accordingly,he concluded that Local Union No. 743 had notviolated Section 8(b)(3) of the Act by refusing toaccept these notices as valid terminations of theagreements with the Employers and by refusing tobargain with the Employers for new agreements.With respect to Myers, the Administrative LawJudge initially indicated that he found it unneces-sary to address the General Counsel's contentionthat the 1974 interim agreement reverted to thememorandum agreement upon execution of the1974-77 Master Labor Agreement in view of hisprevious finding that employers could terminatethe memorandum agreements only during the expi-ration year of the Master Labor Agreement. Hethen noted that, even assuming that the memoran-dum agreement remained effective between Myersand the District Council, on the basis of his analy-sis of the termination provisions of that agreement,he would nevertheless find that Myers' notice was426 CARPENTERS, LOCAL 743untimely. Then, relying on the language of section8 of the interim agreement, the AdministrativeLaw Judge decided that that agreement, in fact,had been superseded by both the 1974-77 and the1977-80 Master Labor Agreements. He thereforefound that Myers' termination was governed solelyby the 1977-80 Master Labor Agreement-themost recent agreement. Based on the terminationprovisions of this latter agreement,8the Adminis-trative Law Judge found that the notice of termi-nation given by Myers in 1979 was untimely sinceit was given in a year prior to the expiration yearof the effective Master Labor Agreement. Accord-ingly, he concluded that the District Council's re-fusal to accept this notice as a valid termination ofits agreement with Myers and its refusal to bargainwith Myers for a new contract did not violate Sec-tion 8(b)(3) of the Act.We cannot agree with the Administrative LawJudge with respect to either of his complaint dis-missals. Initially, we note that the resolution of theissue involved herein is not materially aided byprior cases involving short-form agreements whichbind their signatories to comply with the provisionscontained in collective-bargaining agreements towhich they are not signatories. Thus, the Unions'contention that Ted Hicks and Associates, Inc., 232NLRB 712 (1977), controls the instant case is mis-placed. In that case, the memorandum agreementdid not contain an expiration date or express provi-sion regarding its termination whereas the memo-randum agreements in the instant case contain spe-cific provisions for their terminations. Hence, weshall examine the pertinent provisions of the memo-randum agreements-the only contracts to whichthe parties herein are signatories.The express language of the termination provi-sions of the memorandum agreements refutes thecontention of Respondents and the findings of theAdministrative Law Judge that those agreementscan be terminated only during the year in whichthe underlying Master Labor Agreement expires.Thus, by signing the memorandum agreements,Local Union No. 743 plainly agreed with Arm-strong, United, and Curt Williams, in paragraph 8thereof, that those agreements were effective until' Art. 12 of that Agreement set forth the termination procedure to befollowed:This Agreement shall be effective as of the first day of July, 1977and shall remain in effect until the 15th day of June, 1980 and shallcontinue from year to year thereafter unless, either of the collective-bargaining representatives shall give written notice to the other ofthe desire to change, amend or terminate the agreement at least sixty(60) days prior to the 15th day of June, 1980 or the 15th day of Juneof any subsequent year .... The written notice of final terminationshall provide that the Agreement shall be terminated on the datespecified in such notice provided, however, the Agreement shall notterminate prior to July I, 1980, or July of any subsequent year.June 15, 1977, and continued "from year to yearthereafter" and could be terminated "at least sixty(60) days prior to June 15, 1977 or June 15, of anysucceeding year [emphasis supplied]." The partiesfurther clearly assented to be bound by any renew-als of the Master Labor Agreement unless noticewas given at least "sixty (60) days prior to June 15,1977, or any subsequent year [emphasis supplied]" oftheir intent not to be so bound. Nowhere in para-graph 8 of these memorandum agreements is thereany reference to the termination provisions of theMaster Labor Agreement. The District Counciland Myers also entered into a clear memorandumagreement. Thus, as indicated above, Myers'memorandum agreement contained terminationprovisions identical to those in the memorandumagreements signed by Armstrong, United, and CurtWilliams, except that Myers' agreement referred tothe year 1973 rather than 1977.Local Union No. 743 and the District Councilurge that the termination provisions of the MasterLabor Agreement must govern here since thememorandum agreements incorporate by referencethe terms of the Master Labor Agreement exceptthose terms specifically excluded by the memoran-dum agreements. In this regard, the Unions empha-size that the memorandum agreements specify cer-tain exclusions and they contend that since the ter-mination provisions of the Master Labor Agree-ment are not listed among the specified exclusionssuch provisions must necessarily be regarded as in-clusions and as binding provisions between the par-ties.9We find this argument unpersuasive because,as indicated above, the memorandum agreementscontain specific provisions for their termination andthe parties thus implicitly rejected the terminationprovisions of the Master Labor Agreement uponagreeing to be bound by the specific terminationprovisions of the memorandum agreements. Whilethe memorandum agreements do incorporate byreference many of the terms of the Master LaborAgreement, it does not follow that the specific andunqualified termination provisions of the memoran-dum agreements should be superseded and nullifiedby the termination provisions of the Master LaborAgreement. We can neither ignore such specificand unqualified language nor read in a contraryintent. Therefore, we find that the express languageof the memorandum agreements, which permit ter-mination thereof, upon timely notice, prior to theexpiration year of the underlying Master LaborI The provisions of the Master Labor Agreement expressly excludedby the memorandum agreements relate to the grievance and arbitrationprocedure and portions of the fringe benefit contribution requirements.427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAgreement, govern the cancellation procedureshere. toFurther, although the termination provisions ofthe memorandum agreements are clear, there is an-other reason why the parties must be found to haveintended an annual option to terminate those agree-ments. That reason is the Unions' own course ofconduct. Thus, the General Counsel presented un-controverted evidence that, during 1978 and 1979,the Unions had permitted other employers withwhom they had memorandum agreements with lan-guage substantially identical to that contained inthe termination provisions of the memorandumagreements at issue here to terminate those agree-ments prior to the expiration year of the underlyingMaster Labor Agreement. In view of such pastpractice, we find that the Unions cannot now denythat the memorandum agreements here are termina-ble prior to the expiration year of the underlyingMaster Labor Agreement.We conclude that as Local Union No. 743 ac-knowledged having received the notices of intentto terminate from Armstrong, United, and CurtWilliams more than 60 days prior to June 15, 1979,these notices were clearly timely and Local UnionNo. 743 therefore violated Section 8(b)(3) of theAct by refusing to accept these notices and by re-fusing to bargain with Armstrong, United, andCurt Williams for new agreements.With respect to Myers, as noted above, the Ad-ministrative Law Judge stated that he found it un-necessary to determine whether the 1973 memoran-dum agreement remained effective between Myersand the District Council subsequent to the execu-tion of the 1974-77 Master Labor Agreement andthe coinciding dissolution of the July 16, 1974, in-terim agreement. We find that this memorandumagreement did remain effective between the parties.We reach this conclusion based upon the clearintent of the memorandum agreement. As previous-ly indicated, the memorandum agreement is a sepa-rate contract between the Employer and theUnion. It is the vehicle by which Myers, as an in-dependent employer, and the District Council en-tered into a collective-bargaining relationshipwhereby they became bound to comply with theterms of a Master Labor Agreement negotiated andexecuted by certain unions and employer associ-'o The Unions alternatively contend that, even assuming the memoran-dum agreements are, in fact, terminable in a year prior to the expirationyear of the underlying Master Labor Agreement, the Employers herenevertheless are still bound to comply with the provisions of the MasterLabor Agreement for the full term of that Agreement because such wasthe intent of the parties. We reject this contention. The memorandumagreements were separate contracts between the Employers and theUnions and by signing these agreements the Employers neither becamesignatories to the underlying Master Labor Agreement nor thereby mani-fested an intent to become signatories.ations. Myers was neither a member of the employ-er associations nor a signatory to the Master LaborAgreement. Further, there were no provisions inthe Master Labor Agreement whereby an employ-er who was not a signatory automatically becamebound either to that Agreement or to a succeedingMaster Labor Agreement. Therefore, Myers' rela-tionship with the District Council was at all rele-vant times governed by the 1973 memorandumagreement and, in the absence of such an agree-ment, Myers would have had no obligation tocomply with the terms of any current or succeed-ing Master Labor Agreement. We have foundabove, based on the express language of the memo-randum agreements and the Unions' past practice,that those agreements are terminable, upon timelynotice, prior to the expiration year of the MasterLabor Agreement. Myers' March 27 notice to theDistrict Council of its intent to terminate the bar-gaining agreement was timely since it was givenmore than 60 days prior to June 15, 1979. Accord-ingly, we find that the District Council's refusal toaccept that notice and to enter into negotiations fora new agreement with Myers upon the latter's re-quest constituted a refusal to bargain in violation ofSection 8(b)(3) of the Act.CONCLUSIONS OF LAW1. Armstrong & Smith Construction, UnitedConstruction, Curt Williams Construction, Inc.,and Myers & Sons, Inc., are employers within themeaning of Section 2(2) of the Act and are en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. United Brotherhood of Carpenters & Joinersof America, Local Union No. 743, and OrangeCounty District Council of Carpenters, AFL-CIO,are labor organizations within the meaning of Sec-tion 2(5) of the Act.3. By memorandum agreements entered into byRespondent United Brotherhood of Carpenters &Joiners of America, Local Union No. 743, withCharging Parties Armstrong & Smith Construction,United Construction, and Curt Williams Construc-tion, Inc., dated July 1, 1977, and April 7 and 25,1975, respectively, Respondent Local Union No.743 adopted and was therefore bound by, inter alia,the provisions of paragraph 8 of those agreementswhich permit termination of those agreements sub-sequent to June 15, 1977, with appropriate notice,on a yearly basis.4. By memorandum agreement entered into byRespondent Orange County District Council ofCarpenters, AFL-CIO, with Charging PartyMyers & Sons, Inc., dated March 8, 1973, Re-spondent District Council adopted and was there-428 CARPENTERS, LOCAL 743fore bound by, inter alia, the provisions of para-graph 8 of that agreement which permit termina-tion thereof subsequent to June 15, 1973, with ap-propriate notice, on a yearly basis.5. By refusing to accept the timely notices of ter-mination of Armstrong & Smith Construction,United Construction, and Curt Williams Construc-tion, Inc., as valid terminations of the parties'agreements and by refusing to bargain with theEmployers, upon their demands, for new collec-tive-bargaining agreements, Respondent UnitedBrotherhood of Carpenters & Joiners of America,Local Union No. 743, engaged in and is engagingin an unfair labor practice within the meaning ofSection 8(b)(3) of the Act.6. By refusing to accept the timely notice of ter-mination of Myers & Sons, Inc., as a valid termina-tion of the parties' agreement and by refusing tobargain with the Employer, upon its demand, for anew collective-bargaining agreement, RespondentOrange County District Council of Carpenters,AFL-CIO, engaged in and is engaging in an unfairlabor practice within the meaning of Section8(b)(3) of the Act.7. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent United Brother-hood of Carpenters & Joiners of America, LocalUnion No. 743, has engaged in the unfair laborpractice described above, we shall order it to ceaseand desist therefrom, to honor and abide by para-graph 8 of the memorandum agreements enteredinto with Armstrong & Smith Construction, UnitedConstruction, and Curt Williams Construction,Inc., and to bargain, upon demand, with the Em-ployers for new collective-bargaining agreements.Having found that Respondent Orange CountyDistrict Council of Carpenters, AFL-CIO, has en-gaged in the unfair labor practice described above,we shall order it to cease and desist therefrom, tohonor and abide by paragraph 8 of the memoran-dum agreement entered into with Myers & Sons,Inc., and to bargain, upon demand, with the Em-ployer for a new collective-bargaining agreement.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:A. Respondent United Brotherhood of Carpen-ters & Joiners of America, Local Union No. 743,Bakersfield, California, its officers, agents, and rep-resentatives, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Arm-strong & Smith Construction, United Construction,and Curt Williams Construction, Inc., by failingand refusing to honor and abide by paragraph 8 ofthe memorandum agreements entered into with theEmployers.(b) Refusing to bargain collectively, upon re-quest, with Armstrong & Smith Construction,United Construction, and Curt Williams Construc-tion, Inc., for new collective-bargaining agree-ments.(c) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Honor and abide by paragraph 8 of thememorandum agreements entered into with Arm-strong & Smith Construction, United Construction,and Curt Williams Construction, Inc.(b) Upon the request of Armstrong & SmithConstruction, United Construction, and Curt Wil-liams Construction, Inc., bargain for new collec-tive-bargaining agreements.(c) Post at Respondent's business offices copiesof the attached notice marked "AppendixA.""1Copies of said notice, on forms provided bythe Regional Director for Region 31, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Sign and return to the Regional Director forRegion 31 sufficient copies of the attached noticemarked "Appendix A" for posting by Armstrong &Smith Construction, United Construction, and CurtWilliams Construction, Inc., if willing, in conspicu-ous places, including all places where notices toemployees are customarily posted.(e) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.B. Respondent Orange County District Councilof Carpenters, AFL-CIO, Orange, California, itsofficers, agents, and representatives, shall:" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."429 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Cease and desist from:(a) Refusing to bargain collectively with Myers& Sons, Inc., by failing and refusing to honor andabide by paragraph 8 of the memorandum agree-ment entered into with the Employer.(b) Refusing to bargain collectively, upon re-quest, with Myers & Sons, Inc., for a new collec-tive-bargaining agreement.(c) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Honor and abide by paragraph 8 of thememorandum agreement entered into with Myers& Sons, Inc.(b) Upon the request of Myers & Sons, Inc., bar-gain for a new collective-bargaining agreement.(c) Post at Respondent's business offices copiesof the attached notice marked "Appendix B."'2Copies of said notice, on forms provided by theRegional Director for Region 31, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Sign and return to the Regional Director forRegion 31 sufficient copies of the attached noticemarked "Appendix B" for posting by Myers &Sons, Inc., if willing, in conspicuous places, includ-ing all places where notices to employees are cus-tomarily posted.(e) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.' See fn. 11, supraAPPENDIX ANOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Armstrong & Smith Construction, UnitedConstruction, and Curt Williams Construction,Inc., by failing and refusing to honor andabide by paragraph 8 of the memorandumagreements entered into with them.WE WILL NOT refuse to bargain collectively,upon request, with Armstrong & Smith Con-struction, United Construction, and Curt Wil-liams Construction, Inc., for new collective-bargaining agreements.WE WILL. NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them in Section 7 of theNational Labor Relations Act, as amended.WE WILL bargain collectively with Arm-strong & Smith Construction, United Con-struction, and Curt Williams Construction,Inc., by honoring and abiding by paragraph 8of the memorandum agreements entered intowith them.WE WILL bargain, upon request, with Arm-strong & Smith Construction, United Con-struction, and Curt Williams Construction,Inc., for new collective-bargaining agreements.UNITED BROTHERHOOD OF CARPEN-TERS & JOINERS OF AMERICA, LOCALUNION No. 743APPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Myers & Sons, Inc., by failing and refus-ing to honor and abide by paragraph 8 of thememorandum agreement entered into with it.WE WILL NOT refuse to bargain collectivelyupon request, with Myers & Sons, Inc., for anew collective-bargaining agreement.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them in Section 7 of theNational Labor Relations Act, as amended.WE WILL bargain collectively with Myers &Sons, Inc., by honoring and abiding by para-graph 8 of the memorandum agreement en-tered into with it.WE WILL bargain, upon request, with Myers& Sons, Inc., for a new collective-bargainingagreement.ORANGE COUNTY DISTRICT COUNCIL430 CARPENTERS, LOCAL 743DECISIONSTATEMENT OF THE CASEGORDON J. MYATr, Administrative Law Judge: Uponcharges filed on July 18, 1979,1 in Cases 31-CB-3346,31-CB-3347, and 31-CB-3348 by Armstrong & SmithConstruction (Armstrong), United Construction (United),and Curt Williams Construction, Inc. (Curt Williams), re-spectively, and charges filed on August 20 in Case 31-CB-3390 by Meyers & Sons, Inc. (Myers), the RegionalDirector for Region 31 issued an order consolidatingcases and a notice of hearing on October 11. The com-plaints in each case allege that Respondents UnitedBrotherhood of Carpenters and Joiners of America,Local Union No. 743, and Orange County District Coun-cil of Carpenters, AFL-CIO (hereafter collectivelycalled the Unions), violated Section 8(b)(3) of the Na-tional Labor Relations Act, as amended, 29 U.S.C. § 151,et seq. (hereafter called the Act). In essence, the com-plaints allege that the Unions and the District Councilwere parties to memorandum agreements with Arm-strong, Curt Williams, United, and Myers (also collec-tively referred to herein as the Employers) binding themto certain terms of successive Master Labor Agreementswith the Southern California Conference of Carpentersand the United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO; the last of which was effectivefrom July 1, 1977, to June 15, 1980. Further, that theEmployers gave notice in 1979 of intent to terminatetheir agreements with the Unions and requested collec-tive bargaining concerning a new agreement, and thatthe Unions have refused and continue to refuse to bar-gain collectively with the Employers.The answer of the Unions admits certain allegations ofthe complaints, denies others, and specifically denies thecommission of any unfair labor practices. By way of anaffirmative defense, the Unions assert that the notices ofterminations by the Employers were untimely and thecollective-bargaining agreements with the Employersremain in full force and effect until June 15, 1980. Thus,the Unions assert that they were under no obligation tobargain with the Employers in 1979.A hearing was held on this matter in Los Angeles,California, on July 10, 1980. All parties were representedand afforded full opportunity to examine and cross-exam-ine witnesses and to present material and relevant evi-dence on the issues in controversy. Briefs were submittedby the parties and have been duly considered.Upon the entire record in this case, including the stip-ulations agreed to by the parties at the hearing, I makethe following:FINDINGS OF FACT1. JURISDICTIONArmstrong & Smith Construction and United Con-struction have been at all times material herein partner-ships, each with an office and principal place of businesslocated in Bakersfield, California. Curt Williams Con-struction, Inc., and Myers & Sons, Inc., have been at all'Unless otherwise indicated, all dates refer to the year 1979.times material herein California corporations with anoffice and principal place of business located in Bakers-field, California, and Thousand Oaks, California, respec-tively. The Employers are contractors in the buildingand construction industry. In the course and conduct oftheir business operations, the Employers annually pur-chase and receive goods and services in excess of S50,000directly from suppliers located within the State of Cali-fornia who in turn meet one of the Board's jurisdictionalstandards. Based on the above, I find, and the pleadingsadmit, that the Employers are, and have been at all timesmaterial herein, employers engaged in commerce and ina business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDUnited Brotherhood of Carpenters & Joiners of Amer-ica, Local Union No. 743, Orange County District Coun-cil of Carpenters, AFL-CIO, and Southern CaliforniaConference of Carpenters are labor organizations withinthe meaning of Section 2(5) of the Act.1I1. THE ALLEGED UNFAIR LABOR PRACTICESA. Armstrong & Smith Construction, UnitedConstruction, and Curt Williams Construction, Inc.On April 7, 1975, United and United Brotherhood ofCarpenters & Joiners of America, Local Union No. 743(herein Local 743), entered into a short-form collective-bargaining agreement styled "memorandum agreement"covering the Employers' carpentry employees. (Jt. Exh.27(b).) The bargaining unit for the represented employ-ees was described as follows:All carpentry employees employed by the Employ-er; excluding all other employees, guards, and su-pervisors as defined in the Act.On April 25, 1975, Curt Williams entered into a similarmemorandum agreement with Local No. 743, as didArmstrong on July 1, 1977.2By the provisions of the memorandum agreement, theUnions and the Employers were bound by all the termsof the Master Labor Agreement (MLA), except thosespecifically excluded in the memorandum agreement, ne-gotiated between the Southern California General Con-tractors and the United Brotherhood of Carpenters andJoiners of America, AFL-CIO. The MLA in effect atthe time of the hearing herein was for the period of July1, 1977, to June 15, 1980.Among the terms contained in the memorandumagreement was the following provision:8. This Memorandum Agreement shall remain infull force and effect until June 15, 1977, and shallcontinue from year to year thereafter unless eitherparty shall give written notice to the other of adesire to change or cancel it at least sixty (60) daysprior to June 15, 1977, or June 15 of any succeedingyear. All notices given to these signatory parties to2 See Jt. Exhs. 27(a) and 27(c).431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Master Labor Agreement by the Unions shallconstitute sufficient notice to the Contractor for thepurpose of this paragraph. The Contractor and theUnions shall be bound by any renewals or exten-sions of the Master Labor Agreement and the TrustAgreements, or any new agreements unless an ap-propriate written notice is given to the other partyat least sixty (60) days prior to June 15, 1977, or anysubsequent year, of their intent not to be bound byany new, renewed or extended Agreement. [Empha-sis supplied.]On March 20, Sierra Employers Association, Inc.(Sierra), acting as the designated collective-bargainingagent for Armstrong and United, notified Local 743, inwriting, of the Employers' desire to terminate theiragreements with the Union and requested that Local 743bargain with it for a new agreement. (Jt. Exh. i.) OnApril 9, Sierra, again acting on behalf of Curt Williams,notified the Union in writing that Williams desired toterminate its agreement with the Union and requestedbargaining for a new agreement. (Jt. Exh. 9.) Local 743acknowledged receipt of the notices of intent to termi-nate from the Employers and requested that any furthercommunication be directed to Southern California Con-ference of Carpenters, which was its designated bargain-ing agent. (Jt. Exhs. 3 and 15.)On May 4, Sierra, on behalf of the Employers, sentletters to Local 743 and the Southern California Confer-ence of Carpenters proposing to set aside the week ofMay 21 through 25 for the purposes of collective bar-gaining for a new agreement. (Jt. Exhs. 4, 7, and 16.) OnMay 21, Sierra again wrote to the Southern CaliforniaConference of Carpenters indicating that no responsehad been received to its earlier communications notifyingthe Unions of the Employers' intent to terminate the cur-rent agreement and bargain for a new one. Sierra statedthat, in the absence of a response from the Unions within7 days, the Employers would "make such unilateralmodifications in wages, hours, and working conditions asshall be agreed to between the employees and the [Em-ployers]." (Jt. Exhs. 5, 8, and 10.)The Unions refused and continue to refuse to bargaincollectively with the Employers on the ground that theirnotification of termination was untimely and the agree-ments with the Employers remained in full force andeffect until June 15, 1980.B. Myers & Sons. Inc.On March 8, 1973, Myers entered a memorandumagreement with Local Union 844 of the Carpenters. Al-though Local 844 was signatory to the agreement, thecontract covered that local union, the Los AngelesCounty District Council of Carpenters, Orange CountyDistrict Council of Carpenters, Ventura County DistrictCouncil of Carpenters, United Brotherhood of Carpen-ters Affiliated District Councils, and local unions in the11 southern California counties. (Jt. Exh. 28.)3' This was an earlier version of the agreements signed by the otherEmployers. The termination provision, however, was identically wordedexcept that the agreement signed by Myers referred to the year 1973rather than 1977.On July 16, 1974, during a strike in the industry,Myers entered into an interim agreement with theUnions in order to continue working while the strike wasin progress.4By the terms of this document, the partiesagreed to comply with all of the terms of the MasterLabor Agreement negotiated between the Southern Cali-fornia General Contractors and the United Brotherhoodof Carpenters & Joiners of America, except as expresslymodified by the interim agreement. (Jt. Exh. 30.) The in-terim agreement also provided that in the event theUnions and the Employer Associations executed a newMaster Labor Agreement, it would automatically super-sede and replace the interim agreement. A new MasterLabor Agreement was executed on July 27, 1974, and itwas succeeded by the 1977-1980 agreement.On March 27, Myers, through its attorney, notified theUnions in writing of its intent to terminate all existingagreements with them. (Jt. Exh. 20.) On April 23,Orange County District Council, on behalf of theUnions, wrote Myers, stating the notice of intent to ter-minate was ineffective because it did not comply withthe notice provisions of the agreement in effect betweenthe parties, nor with Federal law. (Jt. Exh. 21.) Myersthen wrote the Unions on August 2 demanding that theUnions either agree to bargain with it for a new agree-ment or disclaim interest in further representation ofMyers' employees. (Jt. Exh. 25.) Orange County DistrictCouncil responded on August 14 declining to enter intonegotiations with Myers for a new agreement. (Jt. Exh.26.)C. Evidence of Termination by Other EmployersThe General Counsel subpenaed records from theUnion purporting to show that other employers had ter-minated their collective-bargaining relationship with theUnions in mid-term. The General Counsel stated on therecord that while the documents produced pursuant toher subpenas were inadequate or incomplete, she did notpropose to seek subpena enforcement. Instead, she ac-cepted a listing of Employers, supplied by the Unions,who terminated their agreements with the Unions some-time in June 1978.5 Other than the names, however,there is no supporting evidence to indicate how or whythese employers terminated their bargaining relationshipwith the Unions; e.g., whether they discontinued theirbusiness operations or whether the Unions no longerclaimed to represent their employees.In addition, the General Counsel put into evidence aseries of letters from several employers seeking to termi-nate their relationship with the Union in 1978, in mid-term of agreements in existence. In each instance, theSouthern California Conference of Carpenters, as thebargaining agent for the Unions, offered to meet and ne-The parties stipulated that while the agreement signed by Myers wasstyled "Memorandum Agreement," it was customarily referred to in theindustry as an "Interim Agreement."This list is designated in the record as G.C. Exh. 2 and is shown as a"withdrawn" exhibit. This notation by the court reporter is inaccurate asindicated by the official transcript. Therefore, (G.C. Exh. 2) is hereby apart of the exhibits admitted into evidence in this case.432 CARPENTERS, LOCAL 743gotiate with these particular employers. (See G.C. Exhs.3, 4, and 5).Concluding FindingsThe core issue to be addressed here is whether the lan-guage contained in section 8 of the memorandum agree-ment permits either party to give notice of intent to ter-minate on an annual basis or whether the agreement canonly be terminated, with timely notice, in the year theunderlying Master Labor Agreement expires. This issolely a matter of contract interpretation.The Unions argue that since the parties have stipulatedthat the memorandum agreement incorporates by refer-ence the terms of the Master Labor Agreement, exceptthose provisions specifically excluded, the purported ter-mination of the memorandum agreement cannot takeeffect until the expiration date of the Master LaborAgreement. In this case it would be June 15, 1980. TheUnions contend that since the memorandum agreementdid not specifically exclude the termination provisions setforth in the Master Labor Agreement, the parties werebound to the entire contract term of the underlyingMaster Labor Agreement. The Unions also argue thateven if the Employers could terminate the memorandumagreements on an annual basis, they would neverthelessbe bound to the full term of the Master Labor Agree-ment because such was the intent of the parties.Regarding the language of section 8 of the memoran-dum agreement which states that it will continue from"year to year" unless appropriate notice is given prior toJune 15, 1977, or June 15 of "any succeeding year," theUnions contend this refers to a situation in which there isno new or extended Master Labor Agreement; in whichevent there would be no limitation on the right of theparties to terminate. However, since there is a MasterLabor Agreement which does not expire until June 15,1980, it is argued that the language in section 8 of thememorandum agreement refers to succeeding years inwhich the Employer has a right to terminate.The General Counsel argues that the notices given bythe Employers were timely since the language of section8 confers upon the Employers an annual option to termi-nate the agreements, upon appropriate notice. In addi-tion, the General Counsel argues that the language con-tained in section 8 of the memorandum agreement is atbest ambiguous and, as such, must be interpreted againstits drafter-in this case the Unions. Finally, the GeneralCounsel contends that the willingness of the Unions(Local 743 and the Southern California Conference ofCarpenters) to honor the midterm terminations of thememorandum agreements by certain Employers in 1978and 1979 is evidence that the parties intended to considerthe agreements terminable on an annual basis.In my judgment, by agreeing to be bound by "any re-newals or extensions of the Master Labor Agreement...or any new agreements" negotiated by the Employ-er associations and the Unions, the parties manifested anintent to abide by the terms of the current Master LaborAgreement as well as the results of all future negotia-tions between the signatories to the Master Labor Agree-ment, absent proper notice to terminate 60 days prior tothe expiration date of the Master Labor Agreement. Inarriving at this conclusion, I am not unmindful of but donot rely on the Board's decision in Ted Hicks and Asso-ciates, Inc., 232 NLRB 712 (1977), which the Unionsassert controls the results here and the General Counseldeems inapposite.In Ted Hicks, the employer signed a memorandumagreement in 1974 binding it to a March 1969 agreementnegotiated between the Union and a local chapter of theAssociated General Contractors (AGC), as well as to"any modifications, extensions or renewals thereof." Atthe time the employer signed the memorandum agree-ment, the Union and the AGC negotiated a new contracteffective May 1, 1974, to April 30, 1976. The 1969 agree-ment stated it would remain in effect until March 31,1972, "and from year to year thereafter," absent noticeto terminate at least 90 days prior to any anniversarydate. The 1974-76 agreement provided that it wouldremain in effect until April 30, 1976, and "from year toyear thereafter, subject to termination at the expirationof any such contract year upon notice ...at least 90days prior to the expiration of such contract year." TheUnion there gave timely notice to the AGC to negotiatea new agreement in 1976 and the parties did so. The em-ployer refused to abide by the 1976 agreement. TheBoard held that the employer, by signing the memoran-dum agreement, had "expressed an intent to be bound bythe results of all future negotiations between the Unionand the AGC," and in the absence of proper notice tothe contrary was bound to the new agreement. Id. at713. In so holding, the Board noted that the memoran-dum agreement did not contain any provision for an ex-piration date. Since the memorandum agreement incor-porated the provisions of the 1969 and successor agree-ments modifying it, the Board held the employer couldhave effectively terminated the memorandum agreementby giving appropriate notice pursuant to the provisionsof the underlying agreement. Id. at 714, fn. 5.Unlike the situation in Ted Hicks, however, the memo-randum agreements in the instant cases contained specificprovisions for their termination. Section 8 provided thatthe memorandum agreement would remain in effect June15, 1977, and "continue from year to year thereafter,"absent appropriate notice to the contrary at least 60 daysprior to June 15, 1977, or June 15 of any succeedingyear." The provisions of this same section of the memo-randum agreement also bound the Employers and theUnions to any renewals or extensions of the MasterLabor Agreement, or any new agreements negotiated bythe parties signatory to the Master Labor Agreement,unless notice to terminate was given at least 60 daysprior to June 15, 1977, or any sebsequent year. Thus, theissue here is not whether the Employers could terminatethe agreement without giving any notice at all, as in TedHicks, but rather whether the notices were timely underthe terms of the memorandum agreement. I find that onthis point Ted Hicks does not offer any assistance.I do find, however, that the provisions governing ter-mination of the memorandum agreement were intendedto and must be read as they apply not only to the memo-randum agreement, but also to the underlying MasterLabor Agreement; the terms of which, including its ter-433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmination provisions, were incorporated by the memoran-dum agreement.6When considered in this context it be-comes evident that section 8 of the memorandum agree-ment, no matter how inartfully drafted, was not intendedto provide the parties with annual option to terminatethe memorandum agreement, upon appropriate notice,during the contract term of a current Master LaborAgreement. Rather, it permits the parties to terminatetheir agreement by giving appropriate notice at least 60days prior to the expiration date of the Master LaborAgreement. Thus, I find the phrases "year to year there-after" and "or June 15 of any succeeding year" refer toyears in which there is no renewed, extended, or newMaster Labor Agreement in existence. In this latterevent, the provisions of Section 8 of the memorandumagreement would cause that agreement to renew itself ona year-to-year basis unless either party gave timely noticeto the contrary prior to June 15 of any succeeding year.To hold otherwise would, in my judgment, ignore the ef-ficacy of the terms of the Master Labor Agreement, in-cluding the termination provisions, which were incorpo-rated in the memorandum agreement.Therefore, while I find the provisions of section 8 ofthe memorandum agreement to be deficient in terms ofdraftsmanship, I do not find this section to be ambiguousas contended by the General Counsel. Nor do I find thatthe evidence supports the argument that the Unions in-tended to treat Section 8 of the memorandum agreementas permitting Employers to terminate their contractswith the Unions prior to the expiration year of the exist-ing Master Labor Agreement. The evidence introducedby the General Counsel showing that a number of Em-ployers had canceled their contracts with the Union inthe years 1978 and 1979 was, by the General Counsel'sown admission, limited and incomplete. Furthermore,there was no supporting evidence to indicate the reasonswhy these particular agreements were terminated; there-by opening to speculation the countless number of cir-cumstances, other than that urged by the General Coun-sel, that might have resulted in these contract termina-tions.With regard to the case involving Myers & Sons, theGeneral Counsel argues that the interim agreement wasfor a limited purpose (to allow Myers to continue its op-erations during the 1974 strike) and that upon the signingof the 1974-77 Master Labor Agreement, Myers' rela-tionship with the Unions was governed by the memoran-dum agreement signed in 1973. Having found that absenttimely notice during the expiration year the MasterLabor Agreement an employer cannot terminate thememorandum agreement, I do not deem it necessary toaddress the issue of whether the interim agreementsigned by Myers reverted to the memorandum agree-ment in 1974Section 8 of the interim agreement executed by Myersin 1974 specifically provided:In the event the Unions and the Associated GeneralContractors of America ...and the Building In-s The provisions of the Master Labor Agreement specifically excludedby the memorandum agreement related to the grievance and arbitrationprocedure and portions of the fringe benefit contribution requirements.dustry Association of California execute a MasterLabor Agreement ...then this MemorandumAgreement shall be automatically superseded and re-placed by such Master Labor Agreement and the Con-tractor and the Unions agree to accept all of theterms and conditions of such Master Labor Agree-ment effective the day such Master Labor Agree-ment is entered into by the Unions and the aboveContractors' associations. [Emphasis supplied.]The General Counsel concedes that the interim agree-ment signed by Myers dissolved in its entirety into the1974-77 and 1977-80 Master Labor Agreements. Article12 of the latest Master Labor Agreement specifically setforth the termination procedure to be followed:This Agreement shall be effective as of the first dayof July, 1977 and shall remain in effect until the15th day of June, 1980 and shall continue from yearto year thereafter unless, either of the collective-bargaining representatives shall give written noticeto the other of the desire to change, amend or ter-minate the agreement at least sixty (60) days priorto the 15th day of June, 1980 or the 15th day ofJune of any subsequent year. .... The writtennotice of final termination shall provide that theAgreement shall be terminated on the date specifiedin such notice provided, however, the Agreementshall not terminate prior to July 1, 1980, or July ofany subsequent year.Therefore, it is evident that the notice of terminationgiven by Myers in 1979 did not comport with the termi-nation provisions of the Master Labor Agreement bywhich he was bound. See Ted Hicks, supra; V M Con-struction Co.. Inc., 241 NLRB 584 (1979); Quad C Corpo-ration and Associated General Contractors of California,246 NLRB 463 (1979). But even if I were to find, asurged by the General Counsel, that the 1973 memoran-dum agreement was the effective agreement betweenMyers and the Union, on the basis of my analysis of thetermination provisions of that agreement, I would never-theless find that Myers' notice was untimely and ineffec-tive.In sum, I find the notices of termination of the memo-randum agreement given by Armstrong & Smith, United,Curt Williams, and Myers were not timely in that theywere given in a year prior to the expiration year of theunderlying and controlling Master Labor Agreement.Accordingly, I find that the Unions were under no dutyto accept these notices as valid termination of theiragreements with the Employers and by refusing to do so,were under no lawful obligation to bargain with the Em-ployers for a new agreement. On the basis of the above,I find that the complaints herein must be dismissed intheir entirety.CONCLUSIONS OF LAW1. Armstrong & Smith Construction, United Construc-tion, Curt Williams Construction, Inc., and Myers &Sons, Inc. are employers within the meaning of Section434 CARPENTERS, LOCAL 7432(2) of the Act engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. United Brotherhood of Carpenters & Joiners ofAmerica, Local Union No. 743, AFL-CIO, OrangeCounty District County of Carpenters, AFL-CIO andSouthern California Conference of Carpenters are labororganizations within the meaning of Section 2(5) of theAct.3. Respondent labor organizations have not engaged inunfair labor practices within the meaning of Section8(b)(3) when they refused to accept the untimely noticesof termination given by the Employers and bargain for anew collective-bargaining agreement.[Recommended Order for dismissal omitted from pub-lication.]435